EXAMINER’S COMMENT
Applicants’ response filed on 09 February 2022 has been entered.
The rejections under (i) 35 U.S.C. § 101 and (ii) 35 U.S.C. § 112 have been withdrawn in view of Applicants’ claim amendments and accompanying arguments. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The claims are free of the prior art, given Applicants’ amendments to the claims, and given the failure of the prior art to teach or reasonably suggest methods of introgressing sorghum plants with cytoplasmic male sterility (CMS), and methods of production of hybrid sorghum seed with CMS, which methods comprise detecting in tissue from a sorghum plant or germplasm a marker linked to a quantitative trait locus (QTL) associated with CMS comprising the haplotype: (i) marker SEQ ID NO:55 having the C allele at position 32084; (ii) marker SEQ ID NO:59 having the T allele at position 72950; (iii) marker SEQ ID NO:61 having the C allele at position 315577; (iv) marker SEQ ID NO:62 having the A allele at position 347518; and (v) marker SEQ ID NO:63 having the A allele at position 373170, selecting sorghum plants comprising the marker(s) linked to the QTL, and breeding progeny sorghum plants. 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 7 and 13 are allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Patent Examiner, Art Unit 1663